Case 1:20-mj-03562-LMR Document 9 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 20-MJ-3562-REID

 UNITED STATES OF AMERICA,

             Plaintiff,
 v.

 JONATHAN GUERRA BLANCO,

             Defendant.
                                       /

                             NOTICE OF ASSIGNMENT

       The Federal Public Defender for the Southern District of Florida gives notice

 that the above captioned case has been assigned to Assistant Federal Public Defender

 Hector A. Dopico.

                                       Respectfully submitted,

                                       MICHAEL CARUSO
                                       FEDERAL PUBLIC DEFENDER

                                 BY:    /s/Hector A. Dopico
                                       Hector A. Dopico, Chief
                                       Assistant Federal Public Defender
                                       Florida Bar No. 161380
                                       150 West Flagler Street
                                       Suite 1700
                                       Miami, Florida 33130-1556
                                       Tel: 305-530-7000
                                       Fax: 305-536-4559
                                       Email: Hector_Dopico@fd.org




                                           1
Case 1:20-mj-03562-LMR Document 9 Entered on FLSD Docket 09/21/2020 Page 2 of 2


                             CERTIFICATE OF SERVICE

       I HEREBY certify that on September 21, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF.    I also certify that

 the foregoing document is being served this day on all counsel of record via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.



                                          /s/Hector A. Dopico




                                            2
